


109 HR 6284 IH: To amend the Internal Revenue Code of 1986 to allow a

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6284
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Becerra
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  loss for development costs of certain creative property.
	
	
		1.Allowance of loss deduction
			 for development costs of certain creative property
			(a)Film Development
			 CostsSection 165 of the
			 Internal Revenue Code of 1986 (relating to loss deductions) is amended by
			 redesignating subsection (m) as subsection (n) and inserting the following new
			 subsection:
				
					(m)Film development
				costsFor purposes of this
				section—
						(1)In
				generalIf a creative
				property is not set for production within the 3-year period beginning on the
				date on which the taxpayer first incurs development costs with respect to the
				property—
							(A)the costs of
				developing such property shall be treated as an expense which is not chargeable
				to capital account,
							(B)any cost so
				treated shall be allowed as a deduction, and
							(C)such deduction shall be treated as a loss
				allowable under subsection (a) for the first taxable year beginning after the
				end of such 3-year period unless it is established that the taxpayer did not
				intend to dispose of the property.
							(2)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any loss allowable under this subsection
				if—
							(A)the taxpayer
				begins principal photography with respect to the creative property in any
				subsequent taxable year, or
							(B)the taxpayer
				derives income from the disposition of the creative property (including
				settlement funds resulting from copyright infringement).
							The
				taxpayer shall pay interest, computed by determining the underpayment of tax
				which would result solely from disallowance of such loss in the taxable year in
				which the loss was claimed under paragraph (1), using the adjusted overpayment
				rate (as defined in section 460(b)(7)), compounded daily, on the underpayment
				so determined. The preceding sentence shall not apply where the loss claimed
				under paragraph (1) was $100,000 or less.(3)Definitions and
				special rulesFor purposes of this subsection—
							(A)Creative
				propertyThe term creative property means the
				intangible right to exploit a screenplay, script, story outline, or motion
				picture production right to a book, play, or other similar creative property
				for purposes of potential future film development, production and
				exploitation.
							(B)FilmThe term film means a feature
				film, television special, television series, or similar product (including
				animated films and television programming) that is sold, licensed or exhibited,
				whether produced on film, videotape, digital, or other video recording format.
				Such term shall not include any production for which records are required to be
				maintained under section 2257 of title 18, United States Code, with respect to
				any performer in such production.
							(C)Development
				costsThe term development costs means costs that
				are incurred to acquire, develop, or evaluate whether to exploit creative
				property.
							(D)Set for
				productionA creative property shall not be treated as set for
				production until a commitment to fund production is made and active
				pre-production has
				begun.
							.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 taxable years ending after the date of the enactment of this Act.
				(2)Change in method
			 of accountingIn the case of any taxpayer required by the
			 amendment made by subsection (a) to change its method of accounting for its
			 first taxable year ending after the date of the enactment of this Act—
					(A)such change shall
			 be treated as initiated by the taxpayer, and
					(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury.
					
